DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/26/2022 has been entered.
Applicant’s response, filed 7/26/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1, 3-9, 12-13, 15-17, and 21-24 are pending.
Claims 2, 10-11, 14, and 18-20 have been canceled.
Claims 1, 7, 9, 12-13, 16-17, and 21 are amended.
Claims 22-24 are newly added.
Claims 1, 3-9, 12-13, 15-17, and 21-24 are rejected.
Note with respect to the instant claims: Claims 12 and 16 have been assigned steps (a)-(i) and (a)-(c), respectively, in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims are originally filed.

Specification
The amendments to the Specification submitted 7/26/2022 are accepted. The outstanding objections to the Specification are withdrawn in view of the amendments submitted herein.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.
Claim 23 is objected to because of the following informalities.
Claim 23 recites “wherein only the first identifier region or the second identifier region hybridize hybridizes to flow cell oligos used in bridge amplification” should be amended to recite “wherein only the first identifier region or the second identifier region  hybridizes to flow cell oligos used in bridge amplification” or similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The outstanding rejections are withdrawn in view of the amendments submitted herein.
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly recited claim rejections are necessitated by claim amendment herein.
	Claim 9 recites the limitation “wherein the synthetic polynucleotides are not amplified by polymerase chain reaction (PCR) prior to sequencing”. It is not clear what act of sequencing is being indicated as neither claim 1 nor claim 3, which claim 9 is dependent on, disclose sequencing. It is therefore not clear how to interpret not amplifying the synthetic polynucleotides in relation to the other claim elements. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Nature, 2013, 494(7435), pp.77-80; and Supplementary, p. 1-17) in view of either Bathe et al. (WO 2017/189914), Tsaftaris et al. (International Conference on Natural Computation, 2005, pp. 1192-1201), or Bornholt et al. (Proceedings of the Twenty-First International Conference on Architectural Support for Programming Languages and Operating Systems, 2016, pp. 637-649). The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Claim 1 discloses a method comprising: 
(a) encoding a first series of bits that comprises first digital data of a first data file as a first plurality of polynucleotide sequences; 
(b) assigning a first sequence of nucleotides as a first identifier to the first plurality of polynucleotide sequences of the first data file, wherein the first sequence of nucleotides is a first primer target that hybridizes to a first primer; 
(c) encoding a second series of bits that comprises second digital data of a second data file as a second plurality of polynucleotide sequences; 
(d) assigning a second sequence of nucleotides as a second identifier to the second plurality of polynucleotide sequences of the second data file, wherein the second sequence of nucleotides is a second primer target that hybridizes to a second primer and wherein the first identifier is different than the second identifier; 
(e) assigning a universal sequence of nucleotides to all of the first plurality of the polynucleotide sequences and all of the second plurality of polynucleotide sequences, wherein the universal sequence is a universal primer target that hybridizes to a universal primer; 
(f) generating polynucleotide sequence data that includes: a first set of polynucleotide sequences corresponding to the first data file that each have a payload region comprising one of the first plurality of polynucleotide sequences, a first identifier region comprising the first sequence of nucleotides, and a universal region comprising the universal sequence, and a second set of polynucleotide sequences corresponding to the second data file that each have a payload region comprising one of the second plurality of polynucleotide sequence, a second identifier region comprising the second sequence of nucleotides, and the universal region, wherein for each of the first set of polynucleotide sequences and the second set of polynucleotide sequence sequences there is a nested primer arrangement such that the first identifier region or the second identifier region is nested inside the universal region; and 
(g) creating synthetic polynucleotides based at least partly on the polynucleotide sequence data.
Regarding claim 1, Goldman teaches a method of high-capacity information storage in synthesized DNA (title). 
 Regarding steps (a)-(d), Goldman teaches encoding bits (i.e., a series of bits) of computer files (i.e., digital data of data files) into a DNA code (i.e., a plurality of polynucleotide sequences) (abstract; p. 77, col. 1, par. 3 through col. 2, par. 2). Insofar as Goldman teaches encoding five files (p. 77, col. 1, par. 3), it is considered that Goldman teaches the limitations regarding the first and second series of bits that comprise digital data of a first and second data file. Goldman teaches that each DNA segment was augmented with indexing information (i.e., an identifier) that permitted determination of the file from which it originated, or file identification (p. 77, col. 2, par. 2; Supplementary: p. 4, par. 1). Insofar as Goldman and Goldman Supplementary teaches that the indexing information is used for file identification, it is considered that Goldman Supplementary fairly teaches the limitation regarding the identifiers for the polynucleotides of the first and second data files being different. 
Regarding step (e), Goldman Supplementary teaches that during the synthesis process, paired-end adapter sequences at the 5’ and 3’ ends of each oligonucleotide were incorporated to facilitate PCR amplification and sequencing on the Illumina platform (i.e., assigning a universal sequence to all of the first and second polynucleotide sequences, wherein the universal sequence is a universal primer target that hybridizes to a universal primer) (p. 5, par. 1).
Regarding steps (f)-(g), Goldman Supplementary teaches synthesizing (i.e., creating synthetic polynucleotides) the DNA oligo designs (i.e., polynucleotide sequence data) (p. 5, par. 2), which are designed by encoding each byte of each file into a sequence of DNA bases (i.e., payload regions) (p. 4, par. 1), adding indexes (i.e., first and second identifier region) for file identification (i.e., generating polynucleotide sequence data) (p. 4, par. 3), and incorporating paired-end adapter sequences at the 5’ and 3’ ends of each oligonucleotide (i.e., universal region) (p. 5, par. 1). As Goldman demonstrates in Figure 1 that the DNA fragments encoding the digital data are flanked by DNA-encoded indexing information:

    PNG
    media_image1.png
    454
    642
    media_image1.png
    Greyscale

and as Goldman Supplemental teaches incorporating the paired-end adapter sequences at the 5’ and 3’ ends of each DNA oligo design during synthesis, it is considered that Goldman fairly teaches the limitation regarding polynucleotide sequence data that includes a nested arrangement with the identifier region nested inside the universal region. 
Neither Goldman or Goldman Supplementary teach the limitations of steps (b) and (d) regarding the first and second sequences of nucleotides of the identifiers being primer targets that hybridize to primers.
However, Bathe teaches methods for controlled segregation of blocks of information encoded in the sequence of a biopolymer, such as nucleic acids and polypeptides, with rapid retrieval based on multiply addressing nanostructured data, and that the sequence address labels are used to associate or select memory objects for sequencing read-out, enabling organization and access of distinct memory objects or subsets of memory objects (abstract). 
Regarding steps (b) and (d), Bathe teaches creating Sequence-controlled polymer Memory Objects ("'SMOs"), where the memory objects can be nucleic acid nanostructures (p. 8, lines 17-20). Bathe teaches a method of converting a digital file into a nucleic acid sequence, prepending (to the 5’ end) a sequence encoding one or more of a forward primer for PCR (and an identifier primer, and including on the 3’ end a reverse identifier primer and a reverse primer for PCR  (p. 35, line 21 through p. 36, line 5). The forward and reverse primers are considered as universal region comprising the universal sequence which is a primer target that hybridizes to a universal primer, and the identifier primers are considered as the identifier regions comprising identifiers that hybridize to primers. These interpretations are further supported when Bathe teaches NMOs (nucleic acid memory objects) are dissociated to their single-strand components, and amplified by virtue of master primer sequences flanking the DNA data sequence (i.e., universal region) or using a set of primers that are specific to the NMO of interest (i.e., identifier region) (p. 62, line 15 through p. 63, line 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Bathe for rapid retrieval of distinct memory objects because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include regions in the encoded DNA that are specific to the encoded data and bind to PCR primers would be to amplify the final selected message using primers that are specific to the NMO of interest, as taught by Bathe (p. 62, lines 20-25). Combining teachings of regions specific to DNA sequences of interest with the primer targets, as taught by Bathe (p. 62, line 21-27), with the indexes taught by Goldman (Figure 1) would produce identifier regions that can hybridize to primers as instantly claimed. One could have combined the elements as claimed by the known methods as taught by Goldman and Bathe, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Alternatively, the prior art to Tsaftaris teaches a procedure for the storage and retrieval of digital signals utilizing DNA (abstract). 
Regarding steps (b) and (d), Tsaftaris teaches encoding digital signals into DNA sequences, making a DNA database consisting of a collection of elements which each have a unique address or index block which uniquely identifies, and therefore enables the retrieval of, an information-carrying data block, and storing the database in a test tube (p. 1192, par. 4 through p. 1193, par. 3). Tsaftaris teaches that database elements can be constructed before synthesis with an index (i.e., identifier region) that identifies the data, is dissimilar between different database elements, and can enable database searches (i.e., retrieval) with annealing, as well as a Left and Right primers at each end (i.e., universal region), which would allow a PCR procedure to replicate the whole database (p. 1195, par. 1). Tsaftaris demonstrates the index nested inside the L primer in Figure 1C: 

    PNG
    media_image2.png
    64
    465
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Tsaftaris for the storage and retrieval of digital signals using DNA because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include an index that identifies the data would have been to use annealing as a search mechanism, as taught by Tsaftaris (p.. 1192, par. 3). Combining teachings of an index that identifies the data and is capable of annealing to a primer, as taught by Tsaftaris (p. 1195, par. 1), with the indexes taught by Goldman (Figure 1) would produce identifier regions that can hybridize to primers as instantly claimed. One could have combined the elements as claimed by the known methods as taught by Goldman and Tsaftaris, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Alternatively, the prior art to Bornholt teaches an architecture for a DNA-based archival storage system (abstract). 
Regarding steps (b) and (d), Bornholt teaches a DNA storage system consisting of a DNA synthesizer that encodes the data to be stored in DNA, a storage container with  compartments that store pools of DNA that map to a volume, and a DNA sequencer that reads DNA sequences and converts them back into digital data (p. 639, col. 1, par. 3). Bornholt teaches that because the DNA strands will be stored in “pools” that have stochastic spatial organization, it is necessary to embed the address itself into the data stored in a strand (p. 639, col. 2, par. 1). Bornholt teaches a simple key-value architecture where a function maps a key to the DNA pool and a mechanism to selectively retrieve only desired portions of a pool (random access) (p. 639, col. 2, par. 2). Bornholt teaches implementing random access by mapping a key to a pair of PCR primers (i.e., identifier regions) which are added to the strands at write time and used at read time with the primers in a PCR reaction to amplify only the strands with the desired keys (p.. 639, col. 2, par. 3; p. 641, col. 1, par. 2 through p. 642, col. 1, par. 1). Although Bornholt does not explicitly teach a universal region, Bornholt teaches that because the read process removes a sample of DNA from the pool and will reduce the quantity of DNA available for future operations, pools can be replenished by successive amplification (p. 640, col. 1, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Bornholt for random access of stored data in DNA because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include a pair of PCR primers specific to the keys would have been to enable random access of data stored in pools, as taught by Bornholt (p. 639, col. 2, par. 2). Bornholt specifically teaches modifying the methods of Goldman by tagging the DNA strands with identifying primers to allow the read process to isolate molecules of interest and so perform random access (p. 641, col. 1, par. 3). One could have combined the elements as claimed by the known methods as taught by Goldman and Bornholt, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Regarding claim 3, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt teach the method of claim 1 as described above. Goldman teaches storing the synthesized DNA in lyophilized form that is expected to have excellent long-term preservation characteristics (i.e., storing the synthetic polynucleotides), followed by amplification, transferring the library to multiple aliquots, and re-lyophilization for long-term storage (i.e., a polynucleotide data storage system) (p. 77, col. 2, par. 2). Insofar as Goldman teaches storing distinct aliquots of the synthesized DNA, it is considered that Goldman fairly teaches the limitation of a container within the polynucleotide data storage system. 
Additionally, Bornholt teaches a DNA storage system which includes a storage container with compartments that store pools of DNA (p. 639, col. 1, par. 3).
Regarding claim 4, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt teach the method of claim 3 as described above. Goldman Supplementary teaches that the paired-end adapter sequences incorporated at the ends of each oligonucleotide facilitate PCR amplification (p. 5, par. 1). Goldman Supplementary teaches amplifying the synthesized oligonucleotides with paired-end PCR primers (i.e., the universal primer) complementary to the synthesized adapter sequences flanking each DNA-storage oligo (p. 5, par. 5).
Additionally, Bornholt teaches that because the read process removes a sample of DNA from the pool and will reduce the quantity of DNA available for future operations, pools can be replenished by successive amplification (p. 640, col. 1, par. 3).
Regarding claim 5, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt teach the method of claim 4 as described above. Goldman teaches amplifying the synthesized DNA, transferring the library (i.e., the amplification product) to multiple aliquots, and re-lyophilization for long-term storage (i.e., a polynucleotide data storage system) (p. 77, col. 2, par. 2). Insofar as Goldman teaches storing distinct aliquots of the synthesized DNA as discussed above, it is considered that Goldman fairly teaches the limitation of aliquoting the amplification product to additional containers in the storage system, thereby providing additional containers with identical polynucleotides. 

B.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Goldman Supplementary in view of alternatively Bathe, Tsaftaris, or Bornholt, as applied to claims 1 and 3 as described above, and in further view of Bornholt. The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Regarding claim 6, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt teach the method of claim 3 as described above. Goldman and Goldman Supplementary do not teach the limitations regarding the nucleotide data of specific files being requested, amplified, sequenced, and decoded.
However, Bornholt teaches encoding and storing four image files in DNA, performing four different “get” operations to demonstrate random access of the stored data (i.e., receiving a request for the digital data of a specific file and selecting the primers for the files indicated in the request), amplifying the synthesized sequences via PCR (i.e., amplifying a subset of polynucleotides in the container using specific primers), sequencing the amplification product, and decoding the sequenced reads (p. 643, col. 1, par. 6 through p. 644, col. 1, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt for encoding and storing digital data using DNA with the method of Bornholt for random access of desired data because all references disclose methods for DNA digital data storage. As described above, the substitution of regions that encode identification information and act as primer binding sites, as taught by Bathe, Tsaftaris, and Bornholt, for the indexing information of Goldman would enable random access of data during the read stage, motivations specifically taught by Bathe (p. 54, lines 16-27; ), Tsaftaris (p.. 1192, par. 3), and Bornholt (p. 639, col. 2, par. 2). Bornholt specifically teaches modifying the methods of Goldman by tagging the DNA strands with identifying primers allows the read process to isolate molecules of interest and so perform random access (p. 641, col. 1, par. 3). 
C.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Goldman Supplementary in view of alternatively Bathe, Tsaftaris, or Bornholt, as applied to claims 1 and 3 as described above, and in further view of Bornholt and Bathe. The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Regarding claim 7, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt teach the method of claim 3 as described above. Goldman and Goldman Supplementary do not teach the limitations regarding amplifying, capturing, sequencing, and decoding polynucleotide data corresponding to a specific file.
However, Bornholt teaches encoding and storing four image files in DNA, performing four different “get” operations to demonstrate random access of the stored data (i.e., receiving a request for the digital data of a specific file and selecting the primers for the files indicated in the request), amplifying the synthesized sequences via PCR (i.e., amplifying a subset of polynucleotides in the container using specific primers), sequencing the amplification product, and decoding the sequenced reads (p. 643, col. 1, par. 6 through p. 644, col. 1, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt for encoding and storing digital data using DNA with the method of Bornholt for random access of desired data because all references disclose methods for DNA digital data storage. As described above, the substitution of regions that encode identification information and act as primer binding sites, as taught by Bathe, Tsaftaris, and Bornholt, for the indexing information of Goldman would enable random access of data during the read stage, motivations specifically taught by Bathe (p. 54, lines 16-27; ), Tsaftaris (p.. 1192, par. 3), and Bornholt (p. 639, col. 2, par. 2). Bornholt specifically teaches modifying the methods of Goldman by tagging the DNA strands with identifying primers allows the read process to isolate molecules of interest and so perform random access (p. 641, col. 1, par. 3). 
Neither Goldman, Goldman Supplemental, or Bornholt teach capturing the amplification product prior to sequencing. 
However, Bathe teaches methods for controlled segregation of blocks of information encoded in the sequence of a biopolymer, such as nucleic acids and polypeptides, with rapid retrieval based on multiply addressing nanostructured data (abstract). Bathe teaches that the data pool (i.e., the polynucleotides stored in a container) is specifically selected to narrow down the pool to only messages (i.e., the digital data of the first or second data file) that satisfy the user request (i.e., receiving a request) (p. 62, lines 25-27). Bathe teaches that each sequence-controlled polymer memory object (i.e., a synthetic polynucleotide; Bathe uses multiple terms for the encoded polynucleotide, including SMO and NMO) is incorporated with one or more specific tags on the surface, which include nucleic acid sequence tags or any affinity tag (i.e., identifier region) (p. 27, lines 15-19). Bathe teaches a mechanism to selectively retrieve only desired portions of a pool by selecting the desired sequence tag (i.e., the first primer or the second primer) of the SMOs of interest (i.e., the first or second data file), where methods of capturing desired DNA sequence tag are known in the art. (p. 55, lines 19-22). Bathe teaches that the desired sequence tags are captured via nucleic acid hybridization, in which "bait" sequences are used to select the tag regions of the SMOs (i.e., polynucleotides), where the “bait” sequences are nucleotide sequences complementary to the desired sequence tag (i.e., the at least one primer or primer pair that corresponds to the nucleotides of the identifier region) (p. 55, lines 23-26). Bathe teaches that the nucleotide sequence is read out via any known sequencing methods, typically after the data pool is specifically selected to narrow down the pool to only messages that satisfy the user request, by methods including capturing the requested encoded NMO’s (i.e., polynucleotide sequence) from the data pool (p. 62, lines 20-32). Bathe teaches that the sorted memory block(s) are read out and decoded to digital format (p. 19, lines 25-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of and either Bathe, Tsaftaris, or Bornholt for encoding bits of computer files into a DNA code by designing DNA oligos with a data-encoding component, indexing information, and adapter sequences, which can be used for amplification and aliquoting, and then synthesizing and storing the designed oligos, with the methods of Bathe for rapid retrieval of distinct memory objects based on multiply addressed nanostructured data, where the primer is used to capture desired DNA sequence tags, and the sequence is read out via sequencing. The motivation would have been to select specific data by selectively capturing subsets of nucleic acids storing the desired information, as taught by Bathe (p. 54, lines 16-27). It would have been obvious to capture the target DNA sequences before or after amplification because both methods would produce the predictable result of enriching the target DNA prior to sequencing.
Regarding claim 8, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt, and in further view of Bornholt and Bathe, teach the method of claim 7 as described above. Goldman and Goldman Supplementary do not teach the limitations regarding accessing metadata to select the primers that correspond to the nucleotides of the identifier region for specific first or second data file.
However, Bathe teaches the creation of databases (i.e., metadata) which contain the information of sequences or tags that can be used to identify bit stream data, or subsets of bit stream data (i.e., individual identifiers that correspond to individual data files) (p. 62, lines 24-32 and p. 63, lines 1-5). Insofar as gathering desired data would, under the BRI, entail accessing the stored location of said data to determine the corresponding information, and as Bathe teaches the use of databases to store sequence tags to identify specific data, it is considered that Bathe fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above with the databases containing information of sequence tags for identifying bit stream data as taught by Bathe. The nature of the problem to be solved, selecting the corresponding primers for specific file identifier regions, as well as the need to determine that the identifiers correspond to encoded data of a specific file to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate database containing this metadata in order to selectively capture sequence tags associated with an SMO, providing random access of information as taught by Bathe (p. 54, lines 19-22). Therefore, it would have been obvious to use the database as taught by Bathe in combination with the method of Goldman and Goldman Supplementary in view of Bathe to enable random access of stored nucleotide data. 
D.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Goldman Supplementary in view of alternatively Bathe, Tsaftaris, or Bornholt, as applied to claims 1 and 3 as described above, and in further view of Shin et al. (Nature Communications, 2017, 8(1), pp.1-13). The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Regarding claim 9, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt teach the method of claim 3 as described above. Goldman and Goldman Supplementary do not teach the limitation regarding not amplifying the polynucleotides prior to sequencing.
However, the prior art to Shin discloses a method for analyzing short tandem repeats in nucleotides using selective primers to enable massively parallel, targeted sequencing (abstract). Shin teaches generating a single-adapter library with primer probes that mediate short tandem repeat targeting and are directly incorporated into the Illumina flow cell (p. 2, col. 2, par. 6). Shin teaches that the primer probes anneal to target DNA fragments and are used for sequencing (p. 3, col. 1, par. 1). Shin teaches performing amplification-free library preparation and massively parallel, targeted sequencing (i.e., the polynucleotides are not amplified prior to sequencing) (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt as described above for encoding digital data of different files as DNA, synthesizing and storing the polynucleotides, and retrieving the desired polynucleotides via capture with primers specific to the sequence tag, with the method of Shin for sequencing specific nucleotides without prior amplification. The basic technique of performing amplification-free library preparation prior to massively parallel, targeted sequencing, as taught by Shin as described above, would have yielded no more than the predictable outcome of retrieval of DNA encoded digital data, which one of ordinary skill would have expected to achieve with this common tool of the trade and therefore would have been an obvious expedient to reduce amplification artifacts as taught by Shin (p. 2, col. 2, par. 5).  
E.	Claims 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Nature, 2013, 494(7435), pp.77-80; and Supplementary, p. 1-17) in view of either Bathe et al. (WO 2017/189914), Tsaftaris et al. (International Conference on Natural Computation, 2005, pp. 1192-1201), or Bornholt et al. (Proceedings of the Twenty-First International Conference on Architectural Support for Programming Languages and Operating Systems, 2016, pp. 637-649), and in view of Shin et al. (Nature Communications, 2017, 8(1), pp.1-13) as evidenced by Hopmans et al. (Nucleic Acids Research, 2014, 1, pp. 1-16; IDS 7/26/2022 reference). The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Claim 12 discloses a method comprising: 
(a) encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a data file; 
(b) assigning at least one identifier to the plurality polynucleotide sequences, wherein the identifier is unique to the data file and the identifier is a sequence of nucleotides that hybridizes to a unique primer; 
(c) generating polynucleotide sequence data that includes polynucleotide sequences with a payload region, the identifier as an identifier region, and a universal region that contains a universal sequence which hybridizes to a universal primer; 
(d) synthesizing polynucleotides based at least partly on the polynucleotide sequence data; 
(e) receiving a request for the digital data the data file;
(f) selecting the identifier region for the digital data of the data file requested;
(g) introducing the polynucleotides into a flow cell, wherein the universal region is complementary to flow cell oligos used in bridge amplification;
(h) performing combined random access of data and sequencing of only polynucleotides having a payload region that contains the digital data of the data file requested by introducing into the flow cell specific sequencing primers that are complementary to the identifier region corresponding to the data file; and 
(i) decoding the sequence data generated by the sequencing.
Regarding claim 12, Goldman teaches a method of high-capacity information storage in synthesized DNA (title). 
 Regarding step (a), Goldman teaches encoding bits (i.e., a series of bits) of computer files (i.e., digital data of data files) into a DNA code (i.e., a plurality of polynucleotide sequences) (abstract; p. 77, col. 1, par. 3 through col. 2, par. 2). 
Regarding steps (b)-(c), Goldman teaches that each DNA segment (i.e., payload region) was augmented with indexing information (i.e., an identifier) that permitted determination of the file from which it originated, or file identification (p. 77, col. 2, par. 2; Supplementary: p. 4, par. 1). Insofar as Goldman and Goldman Supplementary teaches that the indexing information is used for file identification, it is considered that Goldman Supplementary fairly teaches the limitation regarding the identifiers for the polynucleotides being unique to the data file. Goldman Supplementary teaches that during the synthesis process, paired-end adapter sequences at the 5’ and 3’ ends of each oligonucleotide were incorporated to facilitate PCR amplification and sequencing on the Illumina platform (i.e., a universal region that contains a universal sequence which hybridizes to a universal primer) (p. 5, par. 1).
Regarding step (d), Goldman Supplementary teaches synthesizing the DNA oligo designs (i.e., polynucleotide sequence data) (p. 5, par. 2).
Regarding step (i), Goldman teaches decoding sequenced DNA segments (p. 77, col. 2, par. 4 through p. 78, col. 1, par. 1).
Goldman and Goldman Supplementary do not teach the limitations of step (b) regarding the identifier being a sequence of nucleotides that hybridizes to a unique primer or of steps (e)-(h) regarding the nucleotide data of specific files being requested, selecting the identifier primer, introducing the polynucleotides to a flow cell, and performing combined random access of data and sequencing. 
However, Bathe teaches methods for controlled segregation of blocks of information encoded in the sequence of a biopolymer, such as nucleic acids and polypeptides, with rapid retrieval based on multiply addressing nanostructured data, and that the sequence address labels are used to associate or select memory objects for sequencing read-out, enabling organization and access of distinct memory objects or subsets of memory objects (abstract). 
Regarding step (b), Bathe teaches creating Sequence-controlled polymer Memory Objects ("'SMOs"), where the memory objects can be nucleic acid nanostructures (p. 8, lines 17-20). Bathe teaches a method of converting a digital file into a nucleic acid sequence, prepending (to the 5’ end) a sequence encoding one or more of a forward primer for PCR (and an identifier primer, and including on the 3’ end a reverse identifier primer and a reverse primer for PCR  (p. 35, line 21 through p. 36, line 5). The forward and reverse primers are considered as universal region comprising the universal sequence which is a primer target that hybridizes to a universal primer, and the identifier primers are considered as the identifier regions comprising identifiers that hybridize to primers. These interpretations are further supported when Bathe teaches NMOs (nucleic acid memory objects) are dissociated to their single-strand components, and amplified by virtue of master primer sequences flanking the DNA data sequence (i.e., universal region) or using a set of primers that are specific to the NMO of interest (i.e., identifier region) (p. 62, line 15 through p. 63, line 2).
Regarding steps (e)-(g) and (i), Bathe teaches that the data pool is specifically selected to narrow down the pool to only messages that satisfy the user request (i.e., receiving a request for the digital data of the data file) (p. 62, lines 25-27). Bathe teaches that each sequence-controlled polymer memory object (i.e., a synthetic polynucleotides) is incorporated with one or more specific tags on the surface, which include nucleic acid sequence tags or any affinity tag (i.e., identifier region) (p. 27, lines 15-19). Bathe teaches a mechanism to selectively retrieve only desired portions of a pool by selecting the desired sequence tag of the SMOs of interest (i.e., selecting the identifier region for the digital data of the requested data file), where methods of capturing desired DNA sequence tag are known in the art (p. 55, lines 19-22), including flow-based microfluidics (p. 13, lines 6-10; p. 57, lines 11-19).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Bathe for rapid retrieval of distinct memory objects because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include a pair of PCR primers specific to the keys would have been to enable random access of data stored in pools, as taught by Bornholt (p. 639, col. 2, par. 2). Combining teachings of regions specific to DNA sequences of interest that act as primer targets, as taught by Bathe (p. 62, line 21-27) with the indexes taught by Goldman (Figure 1) would produce identifier regions that can hybridize to primers as instantly claimed. One could have combined the elements as claimed by the known methods as taught by Goldman and Bathe, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Alternatively, the prior art to Tsaftaris teaches a procedure for the storage and retrieval of digital signals utilizing DNA (abstract). 
Regarding steps (b), (e)-(f), and (i), Tsaftaris teaches encoding digital signals into DNA sequences, making a DNA database consisting of a collection of elements which each have a unique address or index block which uniquely identifies, and therefore enables the retrieval of, an information-carrying data block, and storing the database in a test tube (p. 1192, par. 4 through p. 1193, par. 3). Tsaftaris teaches that database elements can be constructed before synthesis with an index (i.e., identifier region) that identifies the data, is dissimilar between different database elements, and can enable database searches (i.e., retrieval) with annealing, as well as a Left and Right primers at each end (i.e., universal region), which would allow a PCR procedure to replicate the whole database (p. 1195, par. 1). As Tsaftaris teaches that the index can enables database searches with annealing, it is considered that the database elements taught by Tsaftaris are capable of being retrieved by a specific primer when a request for data is received and an appropriate primer for annealing is selected.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Tsaftaris for the storage and retrieval of digital signals using DNA because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include an index that identifies the data would have been to use annealing as a search mechanism, as taught by Tsaftaris (p.. 1192, par. 3). Combining teaches of an index that identifies the data and is capable of annealing to a primer as taught by Tsaftaris (p. 1195, par. 1) for the indexes taught by Goldman (Figure 1) would produce identifier regions that can hybridize to primers as instantly claimed. One could have combined the elements as claimed by the known methods as taught by Goldman and Tsaftaris, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Alternatively, the prior art to Bornholt teaches an architecture for a DNA-based archival storage system (abstract). 
Regarding step (b), Bornholt teaches a DNA storage system consisting of a DNA synthesizer that encodes the data to be stored in DNA, a storage container with  compartments that store pools of DNA that map to a volume, and a DNA sequencer that reads DNA sequences and converts them back into digital data (p. 639, col. 1, par. 3). Bornholt teaches that because the DNA strands will be stored in “pools” that have stochastic spatial organization, it is necessary to embed the address itself into the data stored in a strand (p. 639, col. 2, par. 1). Bornholt teaches a simple key-value architecture where a function maps a key to the DNA pool and a mechanism to selectively retrieve only desired portions of a pool (random access) (p. 639, col. 2, par. 2). Bornholt teaches implementing random access by mapping a key to a pair of PCR primers (i.e., identifier regions) which are added to the strands at write time and used at read time with the primers in a PCR reaction to amplify only the strands with the desired keys (p.. 639, col. 2, par. 3; p. 641, col. 1, par. 2 through p. 642, col. 1, par. 1). Although Bornholt does not explicitly teach a universal region, Bornholt teaches that because the read process removes a sample of DNA from the pool and will reduce the quantity of DNA available for future operations, pools can be replenished by successive amplification (p. 640, col. 1, par. 3).
Regarding steps (e)-(f) and (i), Bornholt teaches a method for random access that uses PCR to amplify only the desired data (p. 638, col. 1, par. 3). As Bornholt teaches random access of desired data, it is considered that the DNA-based storage system of Bornholt is capable of retrieving specific digital data upon receiving a request for digital data and selecting the appropriate primers for that data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Bornholt for random access of stored data in DNA because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include a pair of PCR primers specific to the keys would have been to enable random access of data stored in pools, as taught by Bornholt (p. 639, col. 2, par. 2). Bornholt specifically teaches modifying the methods of Goldman by tagging the DNA strands with identifying primers allows the read process to isolate molecules of interest and so perform random access (p. 641, col. 1, par. 3). One could have combined the elements as claimed by the known methods as taught by Goldman and Bornholt, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Neither Goldman, Goldman Supplementary, Bathe, Tsaftaris, or Bornholt teach the limitations of steps (g)-(h) regarding introducing the polynucleotides to a flow cell and performing combined random access of data and sequencing.
However, the prior art to Shin discloses a method for analyzing short tandem repeats in nucleotides using selective primers to enable massively parallel, targeted sequencing (abstract). Shin teaches generating a single-adapter library with primer probes that mediate short tandem repeat targeting and are directly incorporated into the Illumina flow cell (p. 2, col. 2, par. 6). Shin teaches that the primer probes anneal to (i.e., hybridize) target DNA fragments and are used for sequencing (p. 3, col. 1, par. 1). Shin teaches that the primer probes are shown to contain a probe/index region in purple and a read 2 primer portion in green that attaches directly to the flow cell and initiates sequencing (i.e., combined random access of data and sequencing) (Figure 1a). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt for random access of digitally data encoded in DNA with the method of Shin for targeted sequencing by bridge amplification because Shin discloses a technique capable of capturing and sequencing any DNA, including synthetic DNA. The motivation would have been to use an amplification-free library method to reduce amplification artifacts, as taught by Shin (p. 2, col. 2, par. 5). Further, it would have been obvious to modify the probes and primers on the flow cell of Shin to include any probes to capture any target DNA and any primers to initiate sequencing, including probes complementary to the universal region and sequencing primers complementary to the identifier regions as instantly claimed, because using a flow cell to capture and sequence DNA is a basic technique capable of being modified by one of ordinary skill in the art. This is evidenced by the modification of the probes and sequencing primers by Shin of the technique taught by Hopmans for targeted sequencing via bridge-PCR clustering reaction (abstract, Figure 1A, p. 5, col. 1, par. 4 through p. 6, col. 1, par. 3), which yielded no more than the predictable outcome of retrieving and sequencing targeted DNA.
Regarding claim 13, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt, and in view of Shin as evidenced by Hopmans, teach the method of claim 12 as described above. Goldman Supplementary teaches amplifying the synthesized oligonucleotides with paired-end PCR primers complementary to the synthesized adapter sequences flanking each DNA-storage oligo (i.e., all of the polynucleotides are amplified) during library preparation, prior to sequencing in paired-end mode on the Illumina HiSeq 2000 (p. 5, par. 5 through p. 6, par. 1). Insofar as it is considered that Goldman and Goldman Supplementary teach the limitation regarding the container as described above, it as it is considered that either Bathe, Tsaftaris, or Bornholt teaches the limitation regarding the requested data file, it is considered that Goldman and Goldman Supplementary fairly teach the limitations of the claim.
Regarding claim 22, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt, and in view of Shin as evidenced by Hopmans, teach the method of claim 12 as described above. As Goldman demonstrates in Figure 1 that the DNA fragments encoding the digital data are flanked by DNA-encoded indexing information:

    PNG
    media_image1.png
    454
    642
    media_image1.png
    Greyscale

and as Goldman Supplemental teaches incorporating the paired-end adapter sequences at the 5’ and 3’ ends of each DNA oligo design during synthesis, it is considered that Goldman fairly teaches the limitation regarding polynucleotide sequence data that includes a nested arrangement with the identifier region nested inside the universal region. Any substitution of an identifier that is capable of annealing to a primer, as taught by either Bathe, Tsaftaris, or Bornholt for the indexing information taught by Goldman, as described above, would result in nested primed arrangement as instantly claimed.
F.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Goldman Supplementary in view of alternatively Bathe, Tsaftaris, or Bornholt, and in view of Shin as evidenced by Hopmans, as applied to claim 12 as described above, and further in view of Bathe. The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Regarding claim 15, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt, and in view of Shin as evidenced by Hopmans, teach the method of claim 12 as described above. Goldman and Goldman Supplementary do not teach the limitations regarding the nucleotide data of specific files being requested, amplified, sequenced, and decoded.
However, Bathe teaches the creation of databases (i.e., metadata) which contain the information of sequences or tags that can be used to identify bit stream data, or subsets of bit stream data (i.e., the identifier region) (p. 62, lines 24-32 and p. 63, lines 1-5). Insofar as gathering desired data would, under the BRI, entail accessing the stored location of said data to determine the corresponding information, and as Bathe teaches the use of databases to store sequence tags to identify specific data, it is considered that Bathe fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above with the databases containing information of sequence tags for identifying bit stream data as taught by Bathe. The nature of the problem to be solved, selecting the corresponding primers for specific file identifier regions, as well as the need to determine that the identifiers correspond to encoded data of a specific file to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate database containing this metadata in order to selectively capture sequence tags associated with an SMO, providing random access of information as taught by Bathe (p. 54, lines 19-22). Therefore, it would have been obvious to use the database as taught by Bathe in combination with the method of Goldman and Goldman Supplementary in view of Bathe to enable random access of stored nucleotide data.
G.	Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Nature, 2013, 494(7435), pp.77-80; and Supplementary, p. 1-17) in view of Bathe et al. (WO 2017/189914) and Shin et al. (Nature Communications, 2017, 8(1), pp.1-13) as evidenced by Hopmans et al. (Nucleic Acids Research, 2014, 1, pp. 1-16; IDS 7/26/2022 reference), and alternatively in view of Tsaftaris et al. (International Conference on Natural Computation, 2005, pp. 1192-1201) or Bornholt et al. (Proceedings of the Twenty-First International Conference on Architectural Support for Programming Languages and Operating Systems, 2016, pp. 637-649). The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Claim 16 discloses a system comprising: 
one or more processing units;
memory in communication with the one or more processing units, the memory storing computer-readable instructions that, when executed by at least one processing unit of the one or more processing units, perform operations comprising: 
(a) generating polynucleotide sequence data comprising a plurality of payload sequences, individual payload sequences of the plurality of payload sequences encoding a number of bits of a series of bits, the series of bits being associated with a data file; 
(b) generating metadata indicating that the plurality of payload sequences are associated with a universal primer and that the plurality of payload sequences are associated with an identifier; and 
(c) generating polynucleotide data indicating a polynucleotide sequence including a payload sequence, an identifier sequence corresponding to the identifier and a universal sequence; 
a polynucleotide synthesizer configured to synthesize polynucleotides based on the polynucleotide data, wherein individual ones of the polynucleotides comprise one of the payload sequences, the associated identifier sequence, and the universal sequence in a nested primer arrangement with the identifier sequence nested inside of the universal sequence; and 
a sequencer configured to perform combined random access of data and sequencing by bridge amplification wherein the universal sequence is complementary to flow cell oligos used in bridge amplification and a specific sequencing primer is complementary only to a specific target sequence thereby sequencing only polynucleotides having a specific identifier sequence.
Regarding claim 16, Goldman teaches a method of high-capacity information storage in synthesized DNA (title). 
Regarding step (a), Goldman teaches encoding bits (i.e., a series of bits) of computer files (i.e., digital data of data files) into a DNA code (i.e., a plurality of polynucleotide sequences) (abstract; p. 77, col. 1, par. 3 through col. 2, par. 2).
Regarding steps (b)-(c), Goldman teaches that each DNA segment (i.e., payload region) was augmented with indexing information (i.e., an identifier) that permitted determination of the file from which it originated, or file identification (p. 77, col. 2, par. 2; Supplementary: p. 4, par. 1). Insofar as Goldman and Goldman Supplementary teaches that the indexing information is used for file identification, it is considered that Goldman Supplementary fairly teaches the limitation regarding the identifiers for the polynucleotides being unique to the data file. Goldman Supplementary teaches that during the synthesis process, paired-end adapter sequences at the 5’ and 3’ ends of each oligonucleotide were incorporated to facilitate PCR amplification and sequencing on the Illumina platform (i.e., a universal region that contains a universal sequence which hybridizes to a universal primer) (p. 5, par. 1-2).
Regarding the polynucleotide synthesizer of claim 16, Goldman teaches Supplementary teaches synthesizing the DNA oligo designs (i.e., polynucleotide sequence data) (p. 5, par. 2). As Goldman demonstrates in Figure 1 that the DNA fragments encoding the digital data are flanked by DNA-encoded indexing information:

    PNG
    media_image1.png
    454
    642
    media_image1.png
    Greyscale

and as Goldman Supplemental teaches incorporating the paired-end adapter sequences at the 5’ and 3’ ends of each DNA oligo design during synthesis, it is considered that Goldman fairly teaches the limitation regarding polynucleotide sequence data that includes a nested arrangement with the identifier region nested inside the universal region.
Goldman and Goldman Supplementary do not teach the limitations regarding the identifier being a primer or a sequencer configured to perform combined random access of data and sequencing by bridge amplification.
However, Bathe teaches methods for controlled segregation of blocks of information encoded in the sequence of a biopolymer, such as nucleic acids and polypeptides, with rapid retrieval based on multiply addressing nanostructured data, and that the sequence address labels are used to associate or select memory objects for sequencing read-out, enabling organization and access of distinct memory objects or subsets of memory objects (abstract). 
Regarding the system of claim 16, Bathe teaches that the described method, or any part thereof or preparation therefor, can be controlled, managed, or otherwise assisted by computer control (i.e., a system), which can be accomplished by a computer controlled process or method, can use and/or generate data structures, and can use a computer program (p. 84, lines 4-8). Insofar as the Bathe teaches the use of a generic computer system to perform their method, it is considered that Bathe fairly teaches the limitations of the claims regarding processing units, memory, and computer-readable instructions that describe a generic computer in the instant application. 
Regarding steps (a) and (c), Bathe teaches that digital files (i.e., data file) are encoded and/or converted (i.e., generated) to a molecular memory code (i.e., payload sequences) (p. 84, lines 15-17). As Bathe teaches that a memory object is a single-stranded nucleic acid scaffold strand encoding bit stream information (abstract), it is considered that Bathe fairly teaches the limitation regarding the payload sequences encoding a number of bits that are associated with a data file. Bathe teaches a method of converting a digital file into a nucleic acid sequence, prepending (to the 5’ end) a sequence encoding one or more of a forward primer for PCR (and an identifier primer, and including on the 3’ end a reverse identifier primer and a reverse primer for PCR (i.e., polynucleotide data) (p. 35, line 21 through p. 36, line 5). The forward and reverse primers are considered as universal region comprising the universal sequence which is a primer target that hybridizes to a universal primer, and the identifier primers are considered as the identifier regions comprising identifiers that hybridize to primers. These interpretations are further supported when Bathe teaches NMOs (nucleic acid memory objects) are dissociated to their single-strand components, and amplified by virtue of master primer sequences flanking the DNA data sequence (i.e., universal region) or using a set of primers that are specific to the NMO of interest (i.e., identifier region) (p. 62, line 15 through p. 63, line 2).
Regarding step (b), Bathe teaches the creation (i.e., generating) of databases (i.e., metadata) which contain the information of sequences or tags that can be used to identify bit stream data, or subsets of bit stream data (i.e., indicating that the plurality of payload sequences are associated with an identifier) (p. 64, lines 24-32 and p. 65, lines 1-5). Insofar as Bathe teaches that collected NMO’s (i.e., polynucleotides) are amplified by PCR using the universal primers surrounding the bitstream sequence (i.e., payload sequence) (p. 63, lines 1-3), it is considered that this information is also stored in a database and that Bathe fairly teaches the limitations regarding generating metadata indicating payload sequences associated with a universal primer. Bathe teaches that physical placement of the memory blocks with addresses within a pool of other memory blocks for storage and computation can be implemented through one or more automated processes, for example, as controlled by a computer (p. 84, lines 26-29). Insofar as automatic storage and retrieval of target memory blocks would require metadata encoding their location within the storage system, and as Bathe teaches automatic storage and retrieval and the creation of databases as described above, it is considered that Bathe fairly teaches the limitation of the claim.
Regarding the polynucleotide synthesizer, Bathe teaches using a DNA synthesizer to generate DNA sequences (p. 62, lines 29-30). Bathe teaches a method of converting a digital file into a nucleic acid sequence, prepending a sequence encoding one or more of a forward primer for PCR and an identifier primer, a file-type indicating sequence (i.e., a nested primer arrangement with the identifier sequence nested inside of the universal sequence) (p. 35, lines 21-29).
Regarding the sequencer, Bathe teaches that their method can be automated to perform their method of random access, which includes sequencing with different types of sequencers (p. 19, lines 7-10), including Illumina MiSeq platforms (p. 91, lines 8-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the system of Bathe for rapid retrieval of distinct memory objects because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to use a system would have been to automate the assembly and purification of the encoded data, as taught by Bathe (p. 17, lines 24-25). The motivation to include a pair of PCR primers specific to the keys would have been to enable random access of data stored in pools, as taught by Bornholt (p. 639, col. 2, par. 2). Combining teachings of regions specific to DNA sequences of interest that act as primer targets, as taught by Bathe (p. 62, line 21-27) with the indexes taught by Goldman (Figure 1) would produce identifier regions that can hybridize to primers as instantly claimed. One could have combined the elements as claimed by the known methods as taught by Goldman and Bathe, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Alternatively, regarding the nested primer arrangement, the prior art to Tsaftaris teaches a procedure for the storage and retrieval of digital signals utilizing DNA (abstract). 
Regarding steps (b), (e)-(f), and (i), Tsaftaris teaches encoding digital signals into DNA sequences, making a DNA database consisting of a collection of elements which each have a unique address or index block which uniquely identifies, and therefore enables the retrieval of, an information-carrying data block, and storing the database in a test tube (p. 1192, par. 4 through p. 1193, par. 3). Tsaftaris teaches that database elements can be constructed before synthesis with an index (i.e., identifier region) that identifies the data, is dissimilar between different database elements, and can enable database searches (i.e., retrieval) with annealing, as well as a Left and Right primers at each end (i.e., universal region), which would allow a PCR procedure to replicate the whole database (p. 1195, par. 1). As Tsaftaris teaches that the index can enables database searches with annealing, it is considered that the database elements taught by Tsaftaris are capable of being retrieved by a specific primer when a request for data is received and an appropriate primer for annealing is selected.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Tsaftaris for the storage and retrieval of digital signals using DNA because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include an index that identifies the data would have been to use annealing as a search mechanism, as taught by Tsaftaris (p.. 1192, par. 3). Combining teaches of an index that identifies the data and is capable of annealing to a primer as taught by Tsaftaris (p. 1195, par. 1) for the indexes taught by Goldman (Figure 1) would produce identifier regions that can hybridize to primers as instantly claimed. One could have combined the elements as claimed by the known methods as taught by Goldman and Tsaftaris, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Alternatively, regarding the nested primer arrangement, the prior art to Bornholt teaches an architecture for a DNA-based archival storage system (abstract). 
Regarding step (b), Bornholt teaches a DNA storage system consisting of a DNA synthesizer that encodes the data to be stored in DNA, a storage container with  compartments that store pools of DNA that map to a volume, and a DNA sequencer that reads DNA sequences and converts them back into digital data (p. 639, col. 1, par. 3). Bornholt teaches that because the DNA strands will be stored in “pools” that have stochastic spatial organization, it is necessary to embed the address itself into the data stored in a strand (p. 639, col. 2, par. 1). Bornholt teaches a simple key-value architecture where a function maps a key to the DNA pool and a mechanism to selectively retrieve only desired portions of a pool (random access) (p. 639, col. 2, par. 2). Bornholt teaches implementing random access by mapping a key to a pair of PCR primers (i.e., identifier regions) which are added to the strands at write time and used at read time with the primers in a PCR reaction to amplify only the strands with the desired keys (p.. 639, col. 2, par. 3; p. 641, col. 1, par. 2 through p. 642, col. 1, par. 1). Although Bornholt does not explicitly teach a universal region, Bornholt teaches that because the read process removes a sample of DNA from the pool and will reduce the quantity of DNA available for future operations, pools can be replenished by successive amplification (p. 640, col. 1, par. 3).
Regarding steps (e)-(f) and (i), Bornholt teaches a method for random access that uses PCR to amplify only the desired data (p. 638, col. 1, par. 3). As Bornholt teaches random access of desired data, it is considered that the DNA-based storage system of Bornholt is capable of retrieving specific digital data upon receiving a request for digital data and selecting the appropriate primers for that data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code with the method of Bornholt for random access of stored data in DNA because both references disclose methods for information encoding and decoding using DNA sequences. The motivation to include a pair of PCR primers specific to the keys would have been to enable random access of data stored in pools, as taught by Bornholt (p. 639, col. 2, par. 2). Bornholt specifically teaches modifying the methods of Goldman by tagging the DNA strands with identifying primers allows the read process to isolate molecules of interest and so perform random access (p. 641, col. 1, par. 3). One could have combined the elements as claimed by the known methods as taught by Goldman and Bornholt, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable result of DNA encoded digital data capable of random access.
Neither Goldman, Goldman Supplementary, Bathe, Tsaftaris, or Bornholt teach combined random access of data and sequencing by bridge amplification. 
However, Shin teaches a method for analyzing short tandem repeats in nucleotides using selective primers to enable massively parallel, targeted sequencing (abstract). Shin teaches generating a single-adapter library with primer probes that mediate short tandem repeat targeting and are directly incorporated into the Illumina flow cell (p. 2, col. 2, par. 6). Shin teaches that the primer probes anneal to (i.e., hybridize) target DNA fragments (i.e., only the first identifier region or the second identifier) and are used for sequencing (p. 3, col. 1, par. 1). Shin teaches that the primer probes are shown to contain a probe/index region in purple and a read 2 primer portion in green that attaches directly to the flow cell and initiates sequencing (Figure 1a). Shin teaches modifying the flow cell and capture assay procedures for Illumina sequencers (i.e., a sequencer configured to perform combined random access of data and sequencing by bridge amplification) (p. 10, col. 2, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Bathe for random access of digitally data encoded in DNA with the method of Shin for targeted sequencing by bridge amplification because Shin discloses a technique capable of capturing and sequencing any DNA, including synthetic DNA. The motivation would have been to use an amplification-free library method to reduce amplification artifacts, as taught by Shin (p. 2, col. 2, par. 5). Further, it would have been obvious to modify the probes and primers on the flow cell of Shin to include any probes to capture any target DNA and any primers to initiate sequencing, including probes complementary to the universal region and sequencing primers complementary to the identifier regions as instantly claimed, because using a flow cell to capture and sequence DNA is a basic technique capable of being modified by one of ordinary skill in the art. This is evidenced by the modification of the probes and sequencing primers by Shin of the technique taught by Hopmans for targeted sequencing via bridge-PCR clustering reaction (abstract, Figure 1A, p. 5, col. 1, par. 4 through p. 6, col. 1, par. 3), which yielded no more than the predictable outcome of retrieving and sequencing targeted DNA.
Regarding claim 17, Goldman and Goldman Supplementary in view of Bathe and Shim, as evidenced by Hopmans, and alternatively in view of either Tsaftaris or Bornholt, teach the system of claim 16 as described above. Bathe teaches that physical placement of the memory blocks (i.e., polynucleotides) with addresses (i.e., identifiers) within a pool of other memory blocks for storage and computation (i.e., a container of a polynucleotide storage system) can be implemented through one or more automated processes, for example, as controlled by a computer (p. 84, lines 26-29). Insofar as automatic storage and retrieval of target memory blocks would require identifying the location within the storage system in response to a user request, and as Bathe teaches automatic storage and retrieval and metadata stored in databases as described above, it is considered that Bathe fairly teaches the limitation of the claim regarding identifying the identifier and the identifier of the container. Insofar as Bathe teaches a computer automated process for entire method (p. 84, lines 4-7), including the retrieval of target memory blocks, and as the automated performance of retrieving the stored memory blocks in response to a user request would require sending, to a computing device, data indicating the identified identifier and the identifier of the container, it is considered that Bathe fairly teaches the limitations of the claim.
Regarding claim 21, Goldman and Goldman Supplementary in view of Bathe and Shim, as evidenced by Hopmans, and alternatively in view of either Tsaftaris or Bornholt, teach the system of claim 16 as described above. Bathe teaches that the data pool is specifically selected to narrow down the pool to only messages (i.e., digital data of the data file) that satisfy the user request (i.e., receiving a request to copy) (p. 64, lines 25-27). Bathe teaches that collected NMO’s (i.e., polynucleotides) are amplified by PCR using the universal primers surrounding the bitstream sequence (p. 63, lines 1-3). Bathe teaches a mechanism to selectively retrieve only desired portions of a pool by selecting the desired sequence tag (i.e., an identifier) of the SMOs of interest (i.e., encoding the digital data of the requested data file) (p. 57, lines 19-22). Insofar as the amplification using the universal primers and the selective retrieval using the sequence tags would have required identifying the universal sequence and the identifier, and as Bathe teaches metadata stored in databases as described above, it is considered that Bathe fairly teaches the limitation of the claim. Bathe teaches that physical purification and isolation of selected memory block(s) of interest from the pool is implemented through one or more automated processes, for example, as controlled by a computer (p. 85, line 11). Insofar as Bathe teaches a computer automated process for the entire method (p. 84, lines 4-7), including the retrieval of target memory blocks, and as the automated performance of retrieving the stored memory blocks in response to a user request would require sending, to a computing device, data indicating the universal sequence and the identifier, it is considered that Bathe fairly teaches the limitations of the claim.
H.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Goldman Supplementary in view of alternatively Bathe, Tsaftaris, or Bornholt, as applied to claim 1 as described above, and in further view of Shin et al. (Nature Communications, 2017, 8(1), pp.1-13) as evidenced by Hopmans et al. (Nucleic Acids Research, 2014, 1, pp. 1-16; IDS 7/26/2022 reference). The following is a new grounds of rejection and is necessitated by claim amendment herein. 
Regarding claims 23-24, Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt teach the method of claim 1 as described above but do not teach performing combined random access of data on the synthetic polynucleotides and sequencing,
However, the prior art to Shin discloses a method for analyzing short tandem repeats in nucleotides using selective primers to enable massively parallel, targeted sequencing (abstract). Shin teaches generating a single-adapter library with primer probes that mediate short tandem repeat targeting and are directly incorporated into the Illumina flow cell (p. 2, col. 2, par. 6). Shin teaches that the primer probes anneal to (i.e., hybridize) target DNA fragments and are used for sequencing (p. 3, col. 1, par. 1). Shin teaches that the primer probes are shown to contain a probe/index region in purple and a read 2 primer portion in green that attaches directly to the flow cell and initiates sequencing (i.e., combined random access of data and sequencing) (Figure 1a). 
Regarding claims 23-24, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of either Bathe, Tsaftaris, or Bornholt for random access of digitally data encoded in DNA with the method of Shin for targeted sequencing by bridge amplification because these methods Shin discloses a technique capable of capturing and sequencing any DNA, including synthetic DNA. The motivation would have been to use an amplification-free library method to reduce amplification artifacts, as taught by Shin (p. 2, col. 2, par. 5). Further, it would have been obvious to modify the probes and primers on the flow cell of Shin to include any probes to capture any target DNA and any primers to initiate sequencing, including probes complementary to the identifier regions (claim 23) or the universal region (claim 24) and sequencing primers complementary to the identifier regions (claim 24) as instantly claimed, because using a flow cell to capture and sequence DNA is a basic technique capable of being modified by one of ordinary skill in the art. This is evidenced by the modification of the probes and sequencing primers by Shin of the technique taught by Hopmans for targeted sequencing via bridge-PCR clustering reaction (abstract, Figure 1A, p. 5, col. 1, par. 4 through p. 6, col. 1, par. 3), which yielded no more than the predictable outcome of retrieving and sequencing targeted DNA.

Response to arguments
Applicant submits that a combination of the cited references in the previous Office Action do not establish a prima facie case of obviousness because each reference would need to modified and combined in a way that is suggested nowhere in the record other than Applicant’s disclosure. 
Claim 1
1. 	Specifically for the identifier regions, Applicant submits that Goldman only teaches indexes that record file identification and intra-file location information, but does not use the indexing information to physically extract a subset of the information-bearing strings prior to decoding. Therefore, the indexing information is dissimilar from Applicant’s identifier regions which hybridize to primers.
	It is respectfully submitted that this is not persuasive. As put forth in the above rejection and reiterated here, it is not considered that the indexes taught by Goldman are capable of hybridizing to a primer. The cited references of Bathe, Tsaftaris, and Bornholt each teach regions encoding information about the encoded data regions of the DNA strand which bind to PCR regions and are considered as teaching the instant claims in combination with Goldman and Goldman Supplementary. Such a modification of Goldman is explicitly taught by Bornholt (p. 641, col. 1, par. 3).
2. 	Specifically for the universal regions, Applicant submits that the adapters taught in Goldman Supplemental are Illumina flow cell adapters used to perform sequencing by synthesis which involves bridge amplification rather than standard primers, and so even though PCR amplification is performed as part of the Illumina sequencing, one of ordinary skill in the art would not appreciate the sequencing adapters to be the same as a universal sequence that is a universal primer as instantly claimed.
	It is respectfully submitted that this is not persuasive. Goldman Supplementary teaches performing PCR using paired-end PCR primers complementary to the adapter sequences flanking each DNA-storage oligo, which then incorporates additional sequences necessary for flowcell attachment, and purifying the amplified library products (p. 5, par. 5 through p. 6, par. 1). Therefore the adapters act as normal primer binding sites for the purpose of amplification and not as primer sites for sequencing by synthesis. Additionally, the claims do not restrict the type of PCR amplification performed, so teachings of specialized primers, including those as alleged by Applicant for sequencing by synthesis, could also read on the instant claims. 
2. 	Specifically for the nested arrangement of the identifier region and the universal region, Applicant submits that Goldman does not describe any nested arrangement between their adapters and the indexes.
It is respectfully submitted that this is not persuasive. Goldman demonstrates the indexes flanking the encoded DNA sequences in Figure 1d, which does not display the adapter sequences. Goldman Supplementary teaches that digital information encoding involves designing the DNA sequences as depicted in Figure 1d (p. 4) and adding the adapter sequences to the ends of the oligos during synthesis (p. 5, par. 1), which would result in the indexes being nested inside the adapters. 
3. 	Specifically for Bathe, Applicant submits that identifier primers taught by Bathe do not include sufficient teaching to guide one to use the primers as instantly claimed. Applicant also submits that Bathe does not teach random access of information using primers and PCR, i.e., based on sequence, but only using SMO geometry or size, and therefore does not teach or suggest a first or second primer as instantly claimed. Applicant submits that it is unclear whether the universal sequences of Bathe are truly universal and therefore differ from the instantly claimed universal primers. Applicant submits that universal end of file barcode sequence does not fairly teach the instantly claimed universal sequence. Applicant submits that Bathe does not teach or suggest a nested arrangement between the identifier primers and universal primers.
It is respectfully submitted that this is not persuasive. While Bathe provides no extra information at (p. 35, line 21 through p. 36, line 5) when discussing the identifier primers, this section does provide a description of an embodiment where a 3’ and 5’ identifier primer is nested inside a forward and reverse primer for PCR. Bathe elaborates at (p. 62, lines 15-32) on methods for retrieval of information from nucleic acid molecular objects which have been denatured. Bathe specifically teaches amplification using master primer sequences flanking the DNA data sequence or a set of primers specific to the NMO of interest. Therefore, Bathe specifically teaches that the target data can be amplified using specific primers, or that all sequences can be amplified using a master primer. Regardless, Goldman teaches a nested arrangement as described above, as well as amplification of the entire set of nucleic acids. It is agreed that the universal end of file sequence is not equivalent to the instantly claimed universal region.
4.	Applicant submits that Shin does not teach a first or second primer or a universal primer in a nested configuration.
	It is respectfully submitted that this is not persuasive. The above rejection does not rely on Shin to teach these claim elements, only to teach the limitations regarding combined capture and sequencing of nucleic acids.
5.	Applicant comments that although not cited in the rejection of claim 1, Applicant submits that Yamamoto at best describes a technique for using nested primers to precisely implement random access, but does not teach a universal primer. 
It is respectfully submitted that this is not persuasive. While Yamamoto is no longer cited in the above rejections, the relevance of the art will be discussed here for the sake of compact prosecution. It is agreed that Yamamoto does not teach a universal region which could bind to a universal region. Yamamoto does teach a nested arrangement of unique primers. It is considered that one pair of those primers could be substituted for the index regions of Goldman to fairly teach the limitations of the claims, but the modification required to do so would be greater than for the elements taught by Bathe, Tsaftaris, or Bornholt.
Claims 12 and 16
1.	Applicant submits that claim 12 has been amended to clarify the technique by which random access is combined with sequencing. Applicant submits that Shin teaches a technique that uses an additional probe sequences to extend and capture the DNA targets, whereas Applicant’s technique uses sequencing primers rather than selective flow cells to implement random access.
It is respectfully submitted that this is not persuasive. As discussed in the above rejection and reiterated here, it would be obvious to modify the flow cell to have any type of probe for capturing target DNA and any sequencing primer. Such modification represent routine modification of a known technique in the art which one of ordinary skill in the art would be expected to be able to perform. This is evidenced by Shin teaching a modification of the technique taught by Hopmans, where only the probes on the flowcell are altered to capture specific DNA. Further, Hopmans teaches that the last step of their technique to modify the flow cell involves a DNA polymerase extension reaction to complete the portion of the adapter, followed by the selected genomic regions undergoing the standard Illumina bridge-PCR clustering reaction and sequencing primer hybridization (p. 6, col. 1, par. 2). Finally, the Specification points to Shin as an example of capturing specific DNA for sequencing at [0063]. It is therefore not clear whether a method that is not described by Shin for such a process is enabled within the Specification.
Claims 6-8
As these claims are no long rejected in view of Yamamoto, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.
Dependent claims, including new claims 22-24
1.	Applicant submits that as the independent claims are not taught by any combination of the cited art for the above reasons, they are also free of the art.
It is respectfully submitted that this is not persuasive. As discussed above, the independent claims are found to be taught by the cited art, as well as other references not previously cited. The dependent claims are therefore also not free of the art.

Conclusion
	No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                               
                                                                                                                                                                         /Lori A. Clow/Primary Examiner, Art Unit 1631